Name: Council Implementing Decision 2011/422/CFSP of 18Ã July 2011 implementing Decision 2010/603/CFSP on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Decision_IMPL
 Subject Matter: political geography;  United Nations;  international affairs;  criminal law;  rights and freedoms;  civil law
 Date Published: 2011-07-19

 19.7.2011 EN Official Journal of the European Union L 188/19 COUNCIL IMPLEMENTING DECISION 2011/422/CFSP of 18 July 2011 implementing Decision 2010/603/CFSP on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Decision 2010/603/CFSP of 7 October 2010 on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (1), and in particular Article 2(1) thereof, Whereas: (1) By Decision 2010/603/CFSP the Council adopted measures to freeze all funds and economic resources belonging to the natural persons listed in the Annex thereto, who had been indicted by the International Criminal Tribunal for the former Yugoslavia (ICTY). (2) Following the transfer of Ratko MLADIC to the custody of the ICTY on 31 May 2011, his name should be removed from the list in the Annex to Decision 2010/603/CFSP. (3) The list contained in the Annex to Decision 2010/603/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2010/603/CFSP shall be replaced by the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 18 July 2011. For the Council The President C. ASHTON (1) OJ L 265, 8.10.2010, p. 15. ANNEX ANNEX List of persons referred to in Article 1 Individual Reason 1. Name: HADZIC Goran (male) Date of birth: 7.9.1958 Place of birth: Vinkovci, Croatia National of Serbia Indicted by the ICTY and still at large Indictment: 4 June 2004 Case No: IT-04-75